DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               HANNA DEVELOPMENT CORPORATION,
                          Appellant,

                                    v.

  WELLS FARGO BANK, N.A., as Trustee under Pooling and Servicing
Agreement dated as of October 1, 2006, SECURITIZED ASSET BACKED
RECEIVABLES LLC TRUST 2006-WM2 MORTGAGE PASS THROUGH
                CERTIFICATES SERIES 2006-WM2,
                              Appellee.

                              No. 4D21-1042

                               [May 5, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James Martz, Judge; L.T. Case No. 50-2018-CA-009712-
XXXX-MB.

  James R. Ackley of Law Offices of James R. Ackley, P.A., West Palm
Beach, for appellant.

  David Rosenberg of Robertson, Anschutz, Schneid, Crane & Partners,
PLLC, Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.